Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, use of the terminology “S glass, SB glass and BPS glass” is considered to render the claim indefinite since these terms are not considered to clearly define the contents and the amounts of contents in the glass as these terms fail to define a specific glass.
	Claim 8, “the SiO2” (all occurrences) lacks antecedent basis.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3,6,7,9-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 9104562.
	See example 1 where a glass powder is mixed with a filler powder and thermally treated.
	With respect to claim 2 it cannot be seen how providing can be performed without adding.
	With respect to claim 3 the glass may contain BaO, Al2O3, B2O3 and SiO2, see page 7, line 29 to page 8, line 1.
	With respect to claims 6 and 7 the filler may be quartz, example 2.
	With respect to claims 9 and 10, the glass and filler are heated to 950°C, example 2.
	With respect to claim 11 both temperature ranges would be met during cooling to room temperature.
	With respect to claims 12 and 13 a silver metal is applied and heated where the silver bonds to the glass/filler and therefore inherently forms a seal.
.
Claim(s) 1,2,6,8,9,12,13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 04349146.
	The JP document teaches a method including mixing a glass powder with a filler and heating, see action in machine translation.
With respect to claim 2 it cannot be seen how providing can be performed without adding.
With respect to claim 8, 20 wt% cristobalite is added in an amount of 20 wt%, see first example.
With respect to claim 9 the mixture is heated and cooled when used as a sealing material.
With respect to claims 12 and 13, the glass filler mixture is used for sealing metals, see abstract.
The claims are considered anticipated or in the alternative it would have been obvious to one of ordinary skill in the art to use embodiments taught to be operational in the disclosure to arrive at the claimed invention.
Claim(s) 1,2,9,12,13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 05058673.
The JP document teaches a method including mixing a glass powder with a filler and heating, see action in machine translation.

With respect to claim 8, 20 wt% cristobalite is added in an amount of 20wt%, see first example.
With respect to claim 9 the mixture is heated and cooled when used as a sealing material.
With respect to claims 12 and 13, the glass filler mixture is used for sealing metals, see abstract.
The claims are considered anticipated or in the alternative it would have been obvious to one of ordinary skill in the art to use embodiments taught to be operational in the disclosure to arrive at the claimed invention.
Claim(s) 1-3,6,7,9-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meada et al (20160031748).
	Meada eta l teach a method of mixing a glass composition with a filler and heating.
	With respect to claim 2 it cannot be seen how providing can be performed without adding.
	With respect to claim 4 a lead free glass is used [0019]. As it is not clear what glasses are encompassed by “S glass, SB glass and BPS glass” the taught composition is considered to meet the limitations of the claim.
	With respect to claims 6 and 7, alpha-quartz is taught [0050].

With respect to claims 12 and 13, the glass filler mixture is used for sealing metals, see abstract.
The claims are considered anticipated or in the alternative it would have been obvious to one of ordinary skill in the art to use embodiments taught to be operational in the disclosure to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lamberson et al is cited for teaching a sealing material including glass and a filler of MgO or ZrO2 [0051]. Larsen et al (20030040420) is cited for teaching lithium disilicate Li2Si2O5 may be used as a filler in a sealing material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/10/2021